Citation Nr: 1217840	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for postoperative residuals of a left hip hemiarthroplasty, including as secondary to service-connected residuals of a shell fragment wound of the left foot, a scar on the left foot with amputation of the middle toe, osteomyelitis of the left foot, and/or left ankle limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran had verified active service in the United States Army from December 1944 to March 1946 and from August 1950 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When filing his January 2009 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing), as well as a hearing before a Decision Review Officer (DRO).  However, in a subsequent March 2009 statement, he asked that the scheduled DRO hearing be cancelled, as well as his request for a Travel Board hearing.  Thus, his hearing requests are withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

Because, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

The most recent VA treatment records in the claims file are dated in April 2009, with the exception of a number of reports of VA compensation examinations dated later that year in June and November 2009.  There is no indication the Veteran has stopped receiving treatment from VA.  Therefore, before deciding his claim, his more recent VA treatment records need to be obtained and considered.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has constructive, even if not actual, notice of the existence of these additional records and what amounts to constructive possession of them since they are generated and maintained within VA's healthcare system).

The basis of the Veteran's claim is that service-connected disabilities affecting his left lower extremity, especially his ankle and foot, caused him to fall and injure his left hip and eventually have to undergo surgery (hemiarthroplasty) to replace this hip.  So his claim is for secondary service connection.  He has four distinct service-connected disabilities of his left lower extremity:  (1) residuals of a shell fragment wound of his left foot, (2) a scar on his left foot with amputation of his middle toe, (3) osteomyelitis of his left foot, and (4) limitation of motion of his left ankle.

Service connection is permissible on this alleged secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).


In April 2008, the Veteran had a VA compensation examination.  The examiner noted that the Veteran reported a standing high fall in April 2007, secondary to his service-connected condition(s) and resulting in a left hip fracture and subsequent left hip hemiarthroplasty in August 2007.  Results of X-ray examination revealed status-post left hip hemiarthroplasty and osteopenia.  Subsequent to review of the claims file and physical examination of the Veteran, the examiner indicated he could not resolve the issue of whether the left hip hemiarthroplasty was related to the service-connected disabilities without resorting to mere speculation.  He pointed out there was no literature available to resolve this issue.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service - including, here, by way of already 
service-connected disabilities.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service or service-connected disability or disabilities is tantamount to saying it just as well "may not" be, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).


An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service or, here, caused or aggravated by the service-connected disabilities.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the April 2008 examiner did not discuss what appears to be the essential premise of the Veteran's claim, namely, that decades of limping and having to use a cane on account of the several service-connected disabilities affecting his left ankle and foot either caused a weakness of his left hip that rendered him susceptible to falls or even directly was responsible for his April 2007 fall that eventually led to his need for left hip hemiarthroplasty in August 2007.  Available to the examiner were hundreds of documents detailing the severity of the service-connected disabilities, as well as the Veteran's complaints and treatment related to the same, including a number of reports of VA compensation examinations.  His gait and use of assistive devices were discussed at almost every VA compensation examination.

Consider also that two opinions are required for secondary service connection claims:

1.	Is the claimed disorder "caused by" or "due to" the 
service-connected disability?  AND
2.	Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448 (1995); 38 C.F.R. § 3.310(b).


Additional medical comment therefore is needed before adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file all relevant VA treatment records maintained by the local VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from April 2009 to the present.

Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  If, after sufficient efforts and follow-up efforts, it is determined that no such records are available or exist or the search for them otherwise yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(e)(1) (2011).

2.  Next, if still available, forward the claims file to the examiner who performed the April 2008 VA compensation examination.  Ask that he supplement the record with an addendum to his original examination report.

In particular, he again is asked to comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's left hip disability, including especially the fracture and subsequent need to undergo surgery for left hip hemiarthroplasty, was proximately due to or the result of impairment attributable to the several service-connected disabilities affecting his left ankle and foot.  [Note:  The Veteran claims that his years of limping and need to use assistive devices such as a cane to ambulate, because of his several service-connected disabilities affecting his left ankle and foot, either made him more susceptible to that fall in which he fractured his left hip or directly caused that fall.]

Medical comment also is needed, however, on the likelihood (very likely, as likely as not, or unlikely) these service-connected disabilities alternatively are aggravating or have aggravated the left hip disability.

If, for whatever reason, this examiner is unable or no longer available to comment, then have someone else who is equally qualified provide this supplemental opinion.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.


Whoever is ultimately designated to respond should consider that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers or has offered any supporting lay statements as to the experiencing of relevant symptoms or disability, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms or disability since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claim that his service-connected disabilities caused or aggravated his left hip disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

That said, however, the Veteran's testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether it is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The examiner must discuss the medical rationale of the opinion, whether favorable or unfavorable, based on the objective clinical findings and information obtained from review of the record.  So the claims file, including a complete copy of this remand, must be made available to the examiner to allow him/her opportunity to become familiar with the Veteran's pertinent medical and other history.

If the VA examiner simply is unable to provide further comment without resorting to mere speculation, he has to discuss why an opinion cannot be provided, as merely stating this will not suffice.  The April 2008 examiner indicated there was no literature available to resolve this issue.  But, above and beyond that, he must specify whether he needs the benefit of additional evidence or other procurable data, there are multiple possible etiologies with none more prevalent than another, or simply, as he seems to be intimating, the limits of medical knowledge have been exhausted or do not address this possibility.


3.  Then readjudicate this claim in light of the additional evidence.  Make certain all additional evidence is in English or has been translated into English prior to recertification of the claim to the Board.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


